Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is a non-final action following an RCE request on June 11, 2021. Claims 1-4 and 12-19 are pending and subject to examination herewith. 
                                         Preliminary Remarks
Applicant is reminded to submit future amendments to the claims in accordance with the requirements for 37 CFR §1.173(b)(2). 
The current declaration of 8/21/2018 should be updated in response to this action since claim 1 no longer removes the recited feature of error and claim 11 has recently been cancelled. 
                                        Rejections under 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US Pre-Grant Publication 2010/0054139 A1) in view of Hart (US Pre-Grant Publication 2014/0295877) and Stern-Berkowitz et al (US Pre-Grant Publication 2014/0086112). 
	Claim 1:  A wireless station (STA) (Chun et al: para 0002, lines 1-5. UE (user equipment) in a UMTS (universal mobile telecommunications system) refers to a wireless transceiver station (STA) in a mobile telecommunications system. However, any transceiver in a UMTS corresponds configured for operating in accordance with IEEE 802.11-REVmc/D1.0 (Hart: para 0019, lines 17-21. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11mc version D1.0 standard wireless network so as to reduce the signal loss impairment as taught by Hart) arranged to perform a Time-of-Flight (ToF) measurement (Chun et al: para 0062, lines 1-3, the RTT (round trip time) is a measured time of flight for a transmission that is received at the receiving device and acknowledged at the transmitting device), the STA comprising a transceiver (Chun et al: FIG 10, steps S103 and S108 demonstrate transmission and reception at a UE device. The UE is a transceiver) arranged to:
	 transmit a first action frame comprising (Chun et al: FIG 10 at step S103, the RTT measurement request and recorded transmission time of the request are simultaneously transmitted to a receiving side. As shown in Stern Berkowitz et al in FIG 1, a time allocation can include a radio frame, subframe or slot.  It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit action frames to accurately indicate time slots as taught by Stern-Berkowitz et al) a first hard constraint indicating a first time window in which the STA is unavailable for performing the ToF measurement (Stern-Berkowitz et al; The time window can be a subframe (para 0266, line 12). Each subframe has two time slots (FIG 1). The subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap (para 0266, lines 7-12), which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed. For example:      


     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….

	                                                                                      	
	It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed, with other time slots being when the RTT procedure cannot be performed, as taught by Stern-Berkowitz et al), wherein the transceiver is arranged to transmit the first hard constraint as a bit map (Stern-Berkowitz et al: para 0266, lines 7-12, a station unit will transmit a bitmap. An eNB is given as an example of a station unit, but this is noted as only being an example. Thus, it could also be transmitted by a UE type station as illustrated in Chun et al. It would have been obvious to one of ordinary skill in the art to modify Chun et al to permit the transmission of a bitmap so as to indicate the availability of time slots for carrying data as taught by Stern-Berkowitz et al: para 0266, lines 7-12)  
	wherein each bit of the bitmap (in a bitmap, the predetermined values are the binary digits “1” or “0”) corresponds to a specified amount of time that the STA is unavailable for performing the TOF measurement (Strictly speaking, the intended usage of the binary digits carries no patentable weight. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Nonetheless, in Stern Berkowitz, the subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term 
	receive a beacon frame broadcasting a second hard constraint (Chun et al para 0002, lines 1-5 a type of station unit (UE) can transmit a broadcast or receive a broadcast. Note that from the perspective of the STA, a “beacon frame” has no physical distinction from a “frame”, as the claim is not addressed to a method of repeated beacon transmitting) of another STA, the second hard constraint indicating a second time window in which another STA is unavailable for communicating with the STA (receiving a second hard constraint indicating a second time window would only be an obvious duplication of transmitting a first hard constraint indicting a first time window. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); 
	 receive a second action frame comprising time allocation from the another STA  (Stern Berkowitz et al in FIG 1, a time allocation can include another radio frame, subframe or slot), the time allocation specifying a third time window being outside the first and second time windows (Stern Berkowitz et al, FIG 1, each subframe is a distinct time window and none of the subframes overlap) and comprising a time  (Stern-Berkowitz et al at FIG 1, all time windows would be one radio subframe in length (30,720 ms)) when the STA is available to perform the TOF measurements as indicated by the bitmap (Stern-Berkowitz et al: The time window is a set of times in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a table of binary digits “1” or “0”, would indicate time slots where the procedure can be performed. For example:  




     Time Window: Subframe #4
    Time Slot 5
     Time Slot 6
     Time Slot 7
   Time Slot 8
        111
(Next 3 slots  available for TOF data )
     TOF Data
     TOF Data

    TOF Data

                                                                           	                                                                                      
	and receive the third action frame of the ToF measurement from the another STA at a time that is within the third time window (Chun et al: FIG 10, step 108, the RTT measurements are received from a receiving transceiver. Stern Berkowitz illustrates how the bitmap designates the time slots where the TOF data is provided),
	wherein the first, second and third action frames are encoded in accordance with the IEEE 802.11-REVmc/D1.0 (Hart: para 0019, lines 17-21. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11mc version D1.0 standard wireless network so as to reduce the signal loss impairment as taught by Hart).
	Claim 2:  The STA of claim 1, wherein the transceiver is arranged to receive the action frame (Chun et al: FIG 10, step 108, the RTT measurements are received from a receiving transceiver) within the time allocation (Stern-Berkowitz et al: It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time windows where the RTT procedure can be performed, as taught by Stern-Berkowitz et al) and the STA is arranged to determine a round trip time of time of flight (Chun et al: FIG 10, step S110, the RTT (round trip time of flight) is calculated) of one or more signals communicated between the STA and the another STA at a time within the third time window (Stern-Berkowitz: This reference teaches the transmission of time windows In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Such time windows as a third fourth or fifth time window would be “outside” the first or second time window). 
	Claim 3:  The STA of claim 2, wherein the STA is further arranged to determine a 
plurality of round trip times or time of flight times (Chun et al: FIG 10, step S110, the RTT (round trip time of flight) is calculated), each round trip time or time of flight time for a communication between the STA and a different respective STA (Chun et al in FIG 10 involves a transmitting side and a receiving side, meaning there is at least one transceiver on each side). 
Claim 4: The STA of claim 3, wherein the STA is further arranged to determine a location of the STA as a function of the plurality of round trip times or time of flight times (Hart: abstract, “for use in computing the location of wireless devices….the multi-channel arrivals contained in arrival time report messages transmitted between base stations and the known locations of base stations, a physical location is computed for the wireless device”). 
	Claim 14: The wireless station (STA) of claim 1, wherein the first time window is a periodic window relative to a time synchronization function (TSF) between the STA and an access point (AP) (Stern-Berkowitz et al at FIG 1 illustrates one transmission window which is transmitted as a radio frame which is repeatedly transmitted under a Hybrid Automatic Repeat Request (HARQ) protocol (para 0019). As a result, this frame corresponds to a periodic window. The “time synchronization function”, lacking any further details, is the period of time at which 
Claim 15: The wireless station (STA) of claim 1 wherein the first time window represented by the bit map has a predetermined granularity such that each bit represents a fixed amount of time (A bitmap inherently has a pre-determined granularity. Specifically, it presents a bit level of granularity (“1’s” and “0”s). A Bit is associated with each time slot). 
                                                     ______________
Claims 12-13 and 16-19 are rejected under 35 USC 103(a) as being unpatentable over Chun et al (US Pre-Grant Publication 2010/0054139 A1) in view of of Hart (US Pre-Grant Publication 2014/0295877), Stern-Berkowitz et al (US Pre-Grant Publication 2014/0086112) and Aldana et al (US Pre-Grant Publication 2014/0160959). 
	Claim 12:  The wireless station (STA) of claim 1, wherein the bit map is transmitted within a fine-timing measurement (FTM) request frame, and wherein transmission of the FTM request frame initiates an FTM session with one or more other stations (Aldana et al at para 0052, eighteen lines from the end, refers to the STA receiving RTT measurements. Para 0052, nine lines from the end, refers to a STA receiving a fine timing request frame, as part of the process of performing an RTT measurement.  It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 to utilize fine timing request frames to transmit the RTT request (step S103 in FIG 10 of Chun et al shows the RTT request) in order to more accurately locate wireless devices via RTT measurement, as taught by Aldana et al at para 0005, lines 4-5 and para 0052, eighteen lines from the end).  
Claim 13: The wireless station (STA) of claim 12, wherein the time allocation received from the another station is in response to the FTM request frame (Stern-Berkowitz et al: a 
Claim 16: An apparatus of a station (STA) (Chun et al: para 0002, lines 1-5. UE (user equipment) in a UMTS (universal mobile telecommunications system) refers to a wireless station (STA) in a mobile telecommunications system. However, any transceiver in a UMTS corresponds to an STA) refers to a wireless transceiver in a mobile telecommunications system. This is the wireless station) configured for operating in accordance with IEEE 802.11-REVmc/D1.0 (Hart: para 0019, lines 17-21. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11mc version D1.0 standard wireless network so as to reduce the signal loss impairment as taught by Hart), the STA comprising: 	processing circuitry; and memory (a transceiver will include processing circuitry and memory to store instructions), the processing circuitry configured to:
	configure a fine-timing measurement (FTM) request frame (Aldana et al at para 0052, eighteen lines from the end, refers to the STA receiving RTT measurements. Para 0052, nine lines from the end, refers to a STA receiving a fine timing request frame, as part of the process of performing an RTT measurement.  It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 to utilize fine timing request frames to transmit the RTT request (step S103 in FIG 10 of Chun et al shows the RTT request) in order to more accurately locate wireless devices via RTT measurement, as taught by Aldana et al at para 0005, lines 4-5 and para 0052, eighteen lines from the end) to include a bit map (Stern-Berkowitz et al: para 0266, lines 7-12, a station unit will transmit a bitmap. It would have been obvious to one of ordinary skill in the art to modify Chun et al to permit the transmission of a bitmap so as to indicate the availability of time slots for carrying data as taught by Stern-Berkowitz et al: para 0266, lines 7-12), the bit map comprising a first hard constraint  representing a periodic time window relative to a time-synchronization function (TSF) of an access point (AP) (Stern-Berkowitz et al at FIG 1 illustrates one transmission window which is transmitted as a radio frame which is repeatedly transmitted under a Hybrid Automatic Repeat Request (HARQ) protocol (para 0019). As a result, this frame corresponds to a periodic window. The “time synchronization function”, lacking any further details, is the period of time at which frames switch from being sent on the uplink to being returned on the downlink (para 0022, Table 1);
	wherein each bit of the bit map having a first predetermined value indicates a time that the STA is unavailable for time-of-flight (ToF) measurements (Stern-Berkowitz et al: The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed:
For example:                  
      Time Window: Subframe #1
     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….

                 	
	It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed, with other time slots being when the RTT procedure cannot be performed, as taught by Stern-Berkowitz et al);
initiate an FTM session with one or more other stations by transmission of the FTM request frame (Aldana et al at para 0052, eighteen lines from the end, refers to the STA receiving RTT measurements. Para 0052, nine lines from the end, refers to a STA receiving a fine timing request frame, as part of the process of performing an RTT measurement.  It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 to utilize fine timing request frames to transmit the RTT request (step S103 in FIG 10 of Chun et al shows the RTT request) in order to more accurately locate wireless devices via RTT measurement, as taught by Aldana et al at para 0005, lines 4-5 and para 0052, eighteen lines from the end);
	receive a broadcast of a second hard constrain from one of the stations (receiving a second hard constraint indicating a second time window would only be an obvious duplication of transmitting a first hard constraint indicting a first time window. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); the second hard constrain indicating a second time window of when the other station is unavailable for TOF measurements (Stern Berkowitz et al, for example
      Time Window: Subframe #1
     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….


receive a response from a responding station, the responding station being at least one of the other stations (Stern-Berkowitz et al: FIG 4C Both the portable devices (102a-c) and the eNB (140a-c) devices are stations. Either are capable of functioning as a “station” or “other station” since both are functionally configured as transceivers), the response indicating an availability window that the responding station is available for the ToF measurements (Stern-Berkowitz et al: The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed:
Time Window: Subframe #3
Time Window: Subframe #4
Time Slot 5
Time Slot 6
Time Slot 7
Time Slot 8
111
(Next 3 slots  available for TOF data )
TOF Data
TOF Data

TOF Data


the availability window being a third time window that is outside the times that the STA is unavailable for the TOF measurements indicated by the bitmap (Stern Berkowitz et al, FIG 1, each subframe is a distinct time window and none of the subframes overlap)
	and receive an action frame for a ToF measurement from the responding station within the availability window (Chun et al: FIG 10, step 108, the RTT measurements are received from a receiving transceiver) wherein the FTM request frame and the action frame are encoded in accordance with the IEEE 802.11-REVmc/D1.0 (Hart: para 0019, lines 17-21. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11mc version D1.0 standard wireless network so as to reduce the signal loss impairment as taught by Hart). 
Claim 17: The apparatus of claim 16, wherein the periodic time window represented by the bit map has a periodicity indicated by the bitmap (Stern-Berkowitz et al at FIG 1 illustrates one transmission window which is transmitted as a radio frame which is repeatedly 
Claim 18: The apparatus of claim 16 wherein the periodic time window represented by the bit map has a predetermined granularity such that each bit represents a fixed amount of time (A bitmap inherently has a pre-determined granularity. Specifically, it presents a bit level of granularity (“1’s” and “0”s). A Bit is associated with each time slot). 
	 Claim 19: The apparatus of claim 16 wherein the availability window is determined by the responding station based on the bit map (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6) that can take the form of a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed.
It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed, with other time slots being when the RTT procedure cannot be performed, as taught by Stern-Berkowitz et al).
                           Response to Remarks and Amendments
Applicant’s amendments have overcome the rejections under 35 USC §112 and 35 USC §251.
Applicant at page 7, second paragraph states:
Applicant respectfully disagrees with this application of Chun and Stern to the pending claims because an IEEE 802.11-REVmc/D1.0 is a non-synchronized network that does not use timeslots. An IEEE 802.11-REVimc/D1.0, is a contention-based network and the STAs and AP content or channel access. STAs are unaware of what other STAs are doing and an AP-STA 18 unaware when another STA may be available for performing TOF measurements.”
However, applicant’s parent patent US patent 9,924,397 explicitly states that the IEEE 802.11-REVmc/D1.0 does in fact make use of time slots and does in fact make stations (STAs) aware of available time slots. Specifically, col. 2, line 65 through col. 3, line 2 states:
“The STA 102B can indicate a soft constraint (e.g., a preferred schedule or timing of an FTM session) in the FTM request, at 202. The STA 102B can “rework” that schedule by sending the action frame M, at 206, at any time, regardless of the soft constraint.” Column. 3, lines 8-10 further state: “Since no further information exists, the STA 102B can allocate a time window which overlaps other concurrent FTM sessions (see FIG. 3).”  (emphasis added). 
	Accordingly, it is clear that the IEEE 802.11-REVmc/D1.0 does in fact make use of time slots and does in fact make stations (STAs) aware of available time slots. 
	Applicant at page 7, third paragraph states: 
	“According to the Examiner, Stern discloses the use of a first hard constraint via bitmap indicating a time window of unavailability. Applicant respectfully disagrees with this interpretation in Stern, and submits that in Stern, the bitmap is for subframe configuration (TDD UL/DL pattern).”
	However, this is not what Stern-Berkowitz states. Specifically, Stern-Berkowitz at para 0266, lines 7-9 state that: “The WTRU may expect to receive the index or other identification of or a bitmap or other representation indicating subframe directions.” (emphasis added). 
	In other words, the bitmap is a distinct format used to carry subframe directions. It can be used in place of the standard TDD UL/DL configuration data, such as Stern Berkowitz’s Table 3 which illustrates the TDD UL/DL configuration, but this table not in the form of a bitmap. A bitmap contains only “1s” and “0s” and essentially acts as a “Yes/No” reference to indicate whether subframes are to be filled with data or not filled with data.   Examiners are stating that such a bitmap could be deployed in the primary reference to Chun et al to supply information to a network on when open time slots are available (“Yes”) or not available (“No”)  to carry time of flight data. 
	Applicant at page 7, third paragraph further states: 
	“It is noted that a UE in an LTE network would never need to inform the base station when it is unavailable since the UE applies the UL/DL subframe pattern configured by the network.”
	The claims of record are not addressed to a series of method steps. The invention is an apparatus that can transmit information and receive information between a generic “station” and a generic “other station”. The only question is whether these stations are functionally capable of transmitting and receiving the various hard constraints described in the claims. Note MPEP 2114 Section IV, which states:  “Functional claim language that is not limited to specific structure covers all devices capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 USC 102 or 35 USC 103 may be appropriate”. See In re Translogic Technology 504 F.3d 1249, 1258, 84USPQ2d, 1929, 1935-1936 (Fed Cir 2007))”.   
	Applicant at page 7, second to last paragraph states: 
	“Furthermore, Applicant submits that there would be no motivation to apply the teachings of Chun and Stern to an IEEE 802.11-REVmc/D1.0 network since both Chun and Stern disclose LTE cellular networks in which the availability of a UE is known by the base station.”. 
	 However, parent patent US patent 9,924,397 appears to raise doubt as to the criticality of the criticality of the IEEE 802.11-REVmc/D1.0 standards, and appears to suggest that the deployment of these standards, while preferred, need not be strictly adhered to. Specifically, col. 4, lines 48-60 of the patent state: 
	“The fields, elements, or subelements, can be in addition to those described in 802.11 REVmc D1.0. These fields, elements, or subelements can convey a periodic window during which future ToF or RTT measurement exchanges can take place. The window can be represented by an interval, duration, or offset to some known event or time. The known event or time can be common knowledge to both STA 102A and STA 102B, such as the time of transmission of a frame, such as at 401 or 402, among others. One of ordinary skill in the art will recognize that there are various other ways of transmitting the hard or soft constraints from one STA 102A or 102B to another STA 102B or 102A.” (emphasis added). 
	Accordingly, the patent states that elements of other convetions can be deployed within the scope of the invention, and that the skilled artisan would recognize that other techniques may 
                                      Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the parent US Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.



                                            Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
                                             Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number is (571) 272-4084. The examiner can normally be reached on 9:30-6:00 Monday -Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992      

Conferees:

/JDC/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/M.F/            Supervisory Patent Examiner, Art Unit 3992